The Cuaxcelloe.
The answer of Isaac ~W. Colic and wife was put in under an extension of time, granted on their ex parte application, after the time limited by law for answering had expired. The court was not informed of their intention to set up usury. *470They took the order extending the time, subject to such an application as the present. Remer v. Shaw, 4 Halst. Ch. 355; Collard v. Smith, 2 Beas. 43. They will not, under .the circumstances, be permitted to set up the forfeiture of interest and costs, but will be ordered to strike out so much of the answer as sets up usury, or to introduce into the answer an offer to pay the amount of principal actually received, with lawful interest.